Case 1:18-cv-09936-LGS Document 138 Filed 12/17/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,

Plaintiffs,

Vv.

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity, DONALD
TRUMP JR., ERIC TRUMP, and IVANKA
TRUMP,

Defendants.

 

 

Case No.: 1:18 cv-09936 (LGS)

CERTIFICATE OF SERVICE

I hereby certify that on December 16, 2019, I caused service of the Court’s Memo
Endorsement (Doc. No. 135) regarding Plaintiffs’ Letter Motion to Judge L. Schofield, dated
December 10, 2019, concerning a discovery dispute with non-party ACN Opportunity, LLC,
(Doc. No. 131), to be made on ACN Opportunity, LLC by Federal Express overnight delivery
service and electronic mail at the address of their attorneys listed below:

ACN Opportunity, LLC
c/o Stephanie E. Niehaus, Esq.
SQUIRE PATTON BOGGS LLP
30 Rockefeller Plaza, 23rd Floor
New York, New York 10112
stephanie.niehaus@squirepb.com

Dated: December 17, 2019
New York, New York

    

Denise R. Edwards
Legal Assistant

 
